 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   THOMAS HILLERY, an individual, and as                  Case No. 2:17-CV-02639-MMD-EJY
     Guardian Ad Litem for MARY JANE
 5   HILERY, an adult,
                                                                           ORDER
 6                 Plaintiffs,
 7          v.
 8   SUN CITY ANTHEM COMMUNITY
     ASSOCIATION, INC.; DOE INDIVIDUALS
 9   1 through 100; ROE BUSINESS ENTITIES 1
     through 25, inclusive,
10
                   Defendants.
11

12          Before the Court is Defendant’s Motion for Leave for Defendant’s Carrier Representative to
13   Appear Telephonically Pursuant to LR 7-2 and ECF No. 77 (ECF No. 78).
14          Good cause appearing,
15          IT IS HEREBY ORDERED that Defendant’s insurance carrier may attend the settlement
16   conference, set for December 19, 2019 at 9:00 a.m., telephonically.
17          IT IS FURTHER ORDERED that Defendant’s insurance carrier shall be available
18   telephonically commencing at 9:00 a.m. and ending at 5:00 p.m., Pacific Standard Time, on that
19   same date.
20          DATED: November 5, 2019
21

22

23
                                                 ELAYNA J. YOUCHAH
24                                               UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                    1
